DETAILED ACTION
Claims 1-22 are pending, and claims 1-12 are currently under review.
Claims 13-22 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-12, and the species of metals in the reply filed on 8/11/2022 is acknowledged.  The traversal is on the ground(s) that 1) there is no serious search burden, and 2) the claimed materials are not mutually exclusive, respectively.  Regarding point 1), this is not found persuasive because the aforementioned groups are classified in separate CPC classifications as stated previously, such that a search burden exists.  Regarding point 2), applicants’ remarks have been considered and are persuasive.  The previous species restriction is hereby withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2022.

Claim Objections
In claim 10, the recitation of “the mean particle diameter” should be corrected to recite “a mean particle diameter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 10 recites that “the powder placement resolution is to within a linear order of the mean particle diameter”.  The phrase “is to within a linear order of the mean particle diameter” is indefinite because it is unclear as to what said mean particle diameter is and further it is unclear as to what the term “linear order” requires.  The examiner interprets the instant claim to merely mean that the powder placement resolution is within 10-1000 microns in the x-y and 1-100 microns in the z, which results in a voxel volume as claimed.
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 recites the terms “heavy roller” and “sharp edge”, which are qualitative terms of degree that are indefinite because it is not clear to the examiner as to what degree of heaviness or sharpness is required by the aforementioned terms, respectively.  The examiner considers the aforementioned terms to be met by any type of roller or edge that would be considered to be heavy or sharp by one of ordinary skill.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swaminathan et al. (US 2016/0368055).
Regarding claims 1-2, Swaminathan et al. discloses a method of additive manufacturing [abstract]; wherein said method includes the steps of electrostatically treating desired regions (ie. pixels) of a roller surface to attract powder material (ie. inducing affinity), contacting said treated roller with powder in a reservoir and causing said powder to adhere to said treated regions of the roller, and depositing said materials layer by layer to form an article [0067-0070, fig.2].  
The examiner notes that the recitation of “hierarchical” and “graded” are instances of intended use which do not impart any further manipulative steps to the claimed method because the body of the claims already sets forth all of the manipulative steps of the claimed invention, wherein the preamble of “to fabricate hierarchical, graded materials” merely states the intended use of the claimed method rather than any distinct definition or limitation pertaining to the steps of treating, running, depositing, etc.  See MPEP 2111.02.
Regarding claim 3, Swaminathan et al. discloses the method of claim 1 (see previous).  Swaminathan et al. further teaches that a second support material can be additionally or alternatively deposited, wherein said second support material is deposited by the same roller or different rollers [0070-0071, 0096-0097].  The examiner notes that either of the above situations meet the claimed limitation of applying support material subsequent to forming a corresponding layer of powder as claimed.
Regarding claim 8, Swaminathan et al. discloses the method of claim 2 (see previous).  The examiner notes that the recitation of “when using more tha one…” is a contingent limitation which is not actually required in the instantly claimed method.  See MPEP 2111.04.  Thus, the claimed limitations are not required to be met by the prior art.  Nonetheless, the examiner submits that any surface treatment when using multiple powders would have to either be sequential or simultaneous, which meets the broad scope of the instant claim.
Regarding claim 9, Swaminathan et al. discloses the method of claim 2 (see previous).  Swaminathan et al. further teaches metal powders [0096].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2016/0368055) alone or further in view of Tan et al. (2017, Metallic powder-bed based 3d printing of cellular scaffolds for orthopaedic implants: a state-of-the-art review on manufacturing, topological design, mechanical properties, and biocompactibility).
Regarding claims 1-2, Swaminathan et al. discloses a method of additive manufacturing [abstract]; wherein said method includes the steps of electrostatically treating desired regions (ie. pixels) of a roller surface to attract powder material (ie. inducing affinity to powder), contacting said treated roller with powder in a reservoir and causing said powder to adhere to said treated regions of the roller, and depositing said materials layer by layer to form an article [0067-0070, 0096, fig.2].    
The examiner notes that contacting the roller and causing the powder to adhere to the roller for further deposition as taught by Swaminathan et al. would naturally require rotating the roller surface across at least a portion of the powder reservoir as would have been recognized by one of ordinary skill, which meets the limitation of “running the roller surface across…” as claimed.  See MPEP 2145(II).
The examiner notes that the recitation of “hierarchical” and “graded” are instances of intended use which do not impart any further manipulative steps to the claimed method because the body of the claims already sets forth all of the manipulative steps of the claimed invention, wherein the preamble of “to fabricate hierarchical, graded materials” merely states the intended use of the claimed method rather than any distinct definition or limitation pertaining to the steps of treating, running, depositing, etc.  See MPEP 2111.02.  Nonetheless, the examiner notes that the additive manufacturing of Swaminathan et al. which utilizes a plurality of materials and is controlled by a CAD would be entirely capable of fabricating a hierarchical and graded material as claimed [0063, 0096].  Alternatively, Swaminathan et al. does not expressly teach forming hierarchical graded materials.  Tan et al. discloses that it is known to utilize additive manufacturing to form hierarchical and graded structures useful for articles such as orthopedic implants [p.1329, 1331].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Swaminathan et al. to specifically form hierarchical, graded structures as taught by Tan et al. for applications as implant materials. 
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  Swaminathan et al. further teaches that a second support material can be additionally or alternatively deposited, wherein said second support material is deposited by the same roller or different rollers [0070-0071, 0096-0097].  The examiner notes that either of the above situations meet the claimed limitation of applying support material subsequent to forming a corresponding layer of powder as claimed.
Regarding claim 8, the aforementioned prior art discloses the method of claim 2 (see previous).  The examiner submits that any surface treatment when using multiple powders would have to either be sequential or simultaneous, which meets the broad scope of the instant claim.  Nonetheless, Swaminathan et al. further teaches that the electrostatic treatment can be performed such that one type of powder is attracted while the other is not attracted, which the examiner recognizes would result in sequential treatment when depositing both powders [0097].  See MPEP 2144.05(I).
Regarding claim 9, the aforementioned prior art discloses the method of claim 2 (see previous).  Swaminathan et al. further teaches metal powders [0096].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2016/0368055) alone or in view of others as applied to claim 1 above, and further in view of Bunker (US 2017/0130591).
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach supplying an adhesive as claimed.  Bunker discloses that it is known to provide an adhesive material to a working surface during additive manufacturing such that a deposited layer of material can adhere to said surface sufficiently during powder fusion [0028].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by providing an adhesive to provide sufficient bond strength so that a powder layer can remain in place during powder fusion.  The examiner notes that the aforementioned effect of Bunker would also naturally meet the claimed functional limitations of promoting transfer of powder from a roller surface to a substrate or pre-existing layer (ie. surface) as claimed because the adhesive of Bunker would naturally promote greater adhesion of the powder layer to the surface of the substrate as compared with the deposition roller surface.  See MPEP 2145(II) & MPEP 2173.05(g).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2016/0368055) alone or in view of others as applied to claim 1 above, and further in view of Taniuchi (US 2017/0361637).
Regarding claim 5, the aforementioned prior art discloses the method of claim 2 (see previous).  The aforementioned prior art does not expressly teach that the roller surface treatment is performed with fluids as claimed.  Taniuchi discloses a method of printing structures [abstract, fig.1]; wherein said method includes a step of depositing a first patterning liquid ink (20) from an inkjet (3) [fig.1].  Said liquid has an affinity to specific powders that are subsequently deposited and utilized to build up a structure [fig.1].  Said method provides high precision as taught by Taniuchi [0002].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by providing liquid material having different affinity for powders to build up materials because said method provides for high precision as taught by Taniuchi.  Alternatively, the examiner submits that the prior art of Swaminathan et al. teaches a method of additive manufacturing as taught above that differs from the instant claim by the mere substitution selectively treating surfaces for powder adhesion by electrostatic means as taught by Swaminathan et al. vs. fluid means as claimed.  Both means of selective powder deposition utilizing electrostatic forces (Swaminathan et al.) and liquid patterning (Taniuchi) are known in the art as explained above.  Accordingly, the examiner submits that one of ordinary skill would have been able to substitute one known patterning means (liquid patterning) for another (electrostatic patterning) to arrive at the predictable result of an additive manufacturing method utilizing liquid patterning means instead of electrostatic patterning means to deposit powder.  See MPEP 2143(I)(B).  In either situation, the examiner notes that Taniuchi depicts an inkjet having multiple printheads as claimed [fig.1].
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2016/0368055) and others as applied to claim 5 above, and further in view of or evidenced by Pervan et al. (WO2014109699).
Regarding claim 6, the aforementioned prior art discloses the method of claim 5 (see previous).  As stated above, Taniuchi discloses inkjet patterning, however the aforementioned prior art does not teach a deposition volume as claimed.  Pervan et al. also discloses a method of digital printing by patterning liquid by means of inkjet printing followed by subsequent powder application [abstract, p.6, 12], wherein a normal size of an inkjet droplet is 2 to 4 picoliters, and can vary broadly from 1 to 40 picoliters [p.12].  Thus, as evidenced by Pervan et al., a normal size of an inkjet droplet like that as utilized by Taniuchi et al. would be 1 to 40 picoliters.  Alternatively, it would have been obvious to modify the method of the aforementioned prior art by utilizing the droplet size of Pervan et al. because the sizes of Pervan et al. are disclosed to be normal and thus conventional as would have been recognized by one of ordinary skill.  In either situation, the examiner notes that the volume range of Pervan et al. overlaps with the instantly claimed range, which is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 7, the aforementioned prior art discloses the method of claim 6 (see previous).  As stated above, both Swaminathan et al. and Taniuchi disclose the concept of causing selectively treated regions to have an affinity for powder as claimed.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2016/0368055) and others as applied to claim 2 above, and further evidenced by Gibson et al. (2015, Additive manufacturing technologies).
Regarding claim 10, the aforementioned prior art discloses the method of claim 2 (see previous).  Swaminathan et al. further teaches achieving layer thicknesses of 10 up to 200 microns [0099], however the aforementioned prior art does not expressly teach achieving an x-y resolution as claimed.   However, as evidenced by Gibson et al., all conventional additive manufacturing machines generally operate with a resolution of a few tens of microns [p.11].  Accordingly, a resolution of a few tens of microns in the x-y (ie. 30 microns) and a resolution of 10 to 200 microns in the z would have naturally flowed from the suggestion of the aforementioned prior art, which results in a voxel volume of approximately up to 180 picoliters as determined by the examiner, which overlaps with the instantly claimed range.  See MPEP 2144.05(I).
Regarding claim 11, the aforementioned prior art discloses the method of claim 10 (see previous).  As stated previously, Swaminathan et al. teaches the limitations of applying a support material subsequent to corresponding powder layer as claimed.  Swaminathan et al. further teaches that a trailing roller can be provided to compact the deposited layer of powder, which meets the claimed limitation of a heavy roller that planarizes the just applied layer as said roller serves to sufficiently compact the just applied layer [0051].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2016/0368055) alone or in view of others as applied to claim 11 above, and further in view of Bunker (US 2017/0130591), Taniuchi (US 2017/0361637), and Camorani (CN101384405, machine translation referred to herein).
Regarding claim 12, the aforementioned prior art discloses the method of claim 11 (see previous).  The aforementioned prior art does not expressly teach supplying an adhesive as claimed.  As stated above, Bunker discloses that it is known to provide an adhesive material to a working surface during additive manufacturing such that a deposited layer of material can adhere to said surface sufficiently during powder fusion [0028].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by providing an adhesive to provide sufficient bond strength so that a powder layer can remain in place during powder fusion.  The examiner notes that the aforementioned effect of Bunker would also naturally meet the claimed functional limitations of promoting transfer of powder from a roller surface to a substrate or pre-existing layer (ie. surface) as claimed because the adhesive of Bunker would naturally promote greater adhesion of the powder layer to the surface of the substrate as compared with the deposition roller surface.  See MPEP 2145(II) & MPEP 2173.05(g).
The aforementioned prior art and Bunker do not expressly teach that energy is applied to cause fluid on the roller to evaporate and release powder as claimed.  However, this feature would have been obvious over the prior art.  Firstly, as explained above, Taniuchi discloses a method of printing structures [abstract, fig.1]; wherein said method includes a step of depositing a first patterning liquid ink (20) from an inkjet (3) [fig.1].  Said liquid has an affinity to specific powders that are subsequently deposited and utilized to build up a structure [fig.1].  Said method provides high precision as taught by Taniuchi [0002].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by providing liquid material having different affinity for powders to build up materials because said method provides for high precision as taught by Taniuchi.  Alternatively, the examiner submits that the prior art of Swaminathan et al. teaches a method of additive manufacturing as taught above that differs from the instant claim by the mere substitution selectively treating surfaces for powder adhesion by electrostatic means as taught by Swaminathan et al. vs. fluid means as claimed.  Both means of selective powder deposition utilizing electrostatic forces (Swaminathan et al.) and liquid patterning (Taniuchi) are known in the art as explained above.  Accordingly, the examiner submits that one of ordinary skill would have been able to substitute one known patterning means (liquid patterning) for another (electrostatic patterning) to arrive at the predictable result of an additive manufacturing method utilizing liquid patterning means instead of electrostatic patterning means to deposit powder.  See MPEP 2143(I)(B).  In either situation, the examiner notes that Taniuchi depicts an inkjet having multiple printheads as claimed [fig.1].  Thus, the aforementioned prior art and Taniuchi demonstrate the obviousness of utilizing a patterning fluid as claimed.
The aforementioned prior art and Taniuchi do not expressly teach evaporating the fluid to release the powder.  Camorani discloses a method of transferring granular material [0002]; wherein said method includes a step of applying a patterning liquid in a desired pattern, associating said granular material with said patterning liquid to form a pattern of granular material on a surface (3), moving said granular material to a transfer zone, and subsequently heating said granular material to evaporate said liquid and transfer the granular material from said surface (3) to a receiving surface (13) [0169-0173, fig.1].  Said method of Camorani serves to strongly separate the powder from surface (3) to achieve good pattern definition [0069-0070, 0173].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing the liquid evaporation means of transferring powder as taught by Camorani to achieve advantageous powder transfer and good pattern definition as taught by Camorani.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734